Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 1 of 23 Page ID #:1




  1 Robert V. Prongay (SBN 270796)
    Charles H. Linehan (SBN 307439)
  2
    Pavithra Rajesh (SBN 323055)
  3 GLANCY PRONGAY & MURRAY LLP
    1925 Century Park East, Suite 2100
  4
    Los Angeles, California 90067
  5 Telephone: (310) 201-9150
    Facsimile: (310) 201-9160
  6
    Email: clinehan@glancylaw.com
  7
    Counsel for Plaintiff Greg Smith
  8
  9 [Additional Counsel on Signature Page]
 10
 11                      UNITED STATES DISTRICT COURT
 12                    CENTRAL DISTRICT OF CALIFORNIA
 13
 14
    GREG SMITH, Individually and On            Case No.
 15 Behalf of All Others Similarly Situated,
 16                                            CLASS ACTION COMPLAINT
                 Plaintiff,                    FOR VIOLATIONS OF FEDERAL
 17                                            SECURITIES LAWS
 18       v.

 19 ALTERYX, INC., DEAN A.
 20 STOECKER, and KEVIN RUBIN,                 DEMAND FOR JURY TRIAL
 21              Defendants.
 22
 23
 24
 25
 26
 27
 28

                                CLASS ACTION COMPLAINT
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 2 of 23 Page ID #:2




  1        Plaintiff Greg Smith (“Plaintiff”), individually and on behalf of all others
  2 similarly situated, by and through his attorneys, alleges the following upon
  3 information and belief, except as to those allegations concerning Plaintiff, which are
  4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
  5 among other things, his counsel’s investigation, which includes without limitation:
  6 (a) review and analysis of regulatory filings made by Alteryx, Inc. (“Alteryx” or the
  7 “Company”) with the United States (“U.S.”) Securities and Exchange Commission
  8 (“SEC”); (b) review and analysis of press releases and media reports issued by and
  9 disseminated by Alteryx; and (c) review of other publicly available information
 10 concerning Alteryx.
 11                   NATURE OF THE ACTION AND OVERVIEW
 12        1.     This is a class action on behalf of persons and entities that purchased or
 13 otherwise acquired Alteryx securities between May 6, 2020 and August 6, 2020,
 14 inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under
 15 the Securities Exchange Act of 1934 (the “Exchange Act”).
 16        2.     Alteryx is a data analytics company that offers a subscription-based
 17 platform for customers to access, prepare, and analyze data from a multitude of
 18 sources, then deploy and share analytics at scale to make data-driven decisions.
 19        3.     On August 6, 2020, the Company announced in a press release its second
 20 quarter 2020 financial results, and disappointing growth projections for the third
 21 quarter and full year 2020. Therein, Alteryx stated that, for the third quarter, it
 22 expected revenue “to be in the range of $111.0 million to $115.0 million, an increase
 23 of 7% to 11% year-over-year.” Moreover, for fiscal year 2020, the Company expected
 24 revenue “to be in the range of $460.0 million to $465.0 million, an increase of 10%
 25 to 11% year-over-year.”
 26        4.     On this news, the Company’s share price fell $47.62, or over 28%, to
 27 close at $121.38 per share on August 7, 2020, thereby injuring investors. The stock
 28 price continued to decline over the next trading session by $12.15, or 10%, to close at
                                  CLASS ACTION COMPLAINT
                                                1
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 3 of 23 Page ID #:3




  1 $109.23 per share on August 10, 2020, representing a cumulative decline of $59.77,
  2 or 35%.
  3         5.       Throughout the Class Period, Defendants made materially false and/or
  4 misleading statements, as well as failed to disclose material adverse facts about the
  5 Company’s business, operations, and prospects. Specifically, Defendants failed to
  6 disclose to investors: (1) that the Company was unable to close large deals within the
  7 quarter and deals were pushed out to subsequent quarters or downsized; (2) that, as a
  8 result, Alteryx increasingly relied on adoption licenses to attract new customers; (3)
  9 that, as a result and due to the nature of adoption licenses, the Company’s revenue
 10 was reasonably likely to decline; and (4) that, as a result of the foregoing, Defendants’
 11 positive statements about the Company’s business, operations, and prospects were
 12 materially misleading and/or lacked a reasonable basis.
 13         6.       As a result of Defendants’ wrongful acts and omissions, and the
 14 precipitous decline in the market value of the Company’s securities, Plaintiff and
 15 other Class members have suffered significant losses and damages.
 16                               JURISDICTION AND VENUE
 17         7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the
 18 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
 19 thereunder by the SEC (17 C.F.R. § 240.10b-5).
 20         8.       This Court has jurisdiction over the subject matter of this action pursuant
 21 to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
 22         9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)
 23 and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in
 24 furtherance of the alleged fraud or the effects of the fraud have occurred in this
 25 Judicial District. Many of the acts charged herein, including the dissemination of
 26 materially false and/or misleading information, occurred in substantial part in this
 27 Judicial District. In addition, the Company’s principal executive offices are located in
 28 this District.
                                     CLASS ACTION COMPLAINT
                                                   2
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 4 of 23 Page ID #:4




  1         10.   In connection with the acts, transactions, and conduct alleged herein,
  2 Defendants directly and indirectly used the means and instrumentalities of interstate
  3 commerce, including the United States mail, interstate telephone communications,
  4 and the facilities of a national securities exchange.
  5                                         PARTIES
  6         11.   Plaintiff Greg Smith, as set forth in the accompanying certification,
  7 incorporated by reference herein, purchased Alteryx securities during the Class
  8 Period, and suffered damages as a result of the federal securities law violations and
  9 false and/or misleading statements and/or material omissions alleged herein.
 10         12.   Defendant Alteryx is incorporated under the laws of Delaware with its
 11 principal executive offices located in Irvine, California. Alteryx’s Class A common
 12 stock trades on the New York Stock Exchange (“NYSE”) under the symbol “AYX.”
 13         13.   Defendant Dean A. Stoecker (“Stoecker”) was the Company’s Chief
 14 Executive Officer (“CEO”) at all relevant times.
 15         14.   Defendant Kevin Rubin (“Rubin”) was the Company’s Chief Financial
 16 Officer (“CFO”) at all relevant times.
 17         15.   Defendants     Stoecker    and       Rubin   (collectively   the   “Individual
 18 Defendants”), because of their positions with the Company, possessed the power and
 19 authority to control the contents of the Company’s reports to the SEC, press releases
 20 and presentations to securities analysts, money and portfolio managers and
 21 institutional investors, i.e., the market. The Individual Defendants were provided with
 22 copies of the Company’s reports and press releases alleged herein to be misleading
 23 prior to, or shortly after, their issuance and had the ability and opportunity to prevent
 24 their issuance or cause them to be corrected. Because of their positions and access to
 25 material non-public information available to them, the Individual Defendants knew
 26 that the adverse facts specified herein had not been disclosed to, and were being
 27 concealed from, the public, and that the positive representations which were being
 28
                                   CLASS ACTION COMPLAINT
                                                   3
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 5 of 23 Page ID #:5




  1 made were then materially false and/or misleading. The Individual Defendants are
  2 liable for the false statements pleaded herein.
  3                            SUBSTANTIVE ALLEGATIONS
  4                                       Background
  5        16.      Alteryx is a data analytics company that offers a subscription-based
  6 platform for customers to access, prepare, and analyze data from a multitude of
  7 sources, then deploy and share analytics at scale to make data-driven decisions.
  8                            Materially False and Misleading
                          Statements Issued During the Class Period
  9
 10        17.      The Class Period begins on May 6, 2020. On that day, the Company
 11 announced its first quarter 2020 financial results in a press release that stated, in
 12 relevant part:
 13        “Alteryx delivered solid results and crossed over $400 million in annual
           recurring revenue in the first quarter, despite an abrupt and significant
 14        change in customer buying behavior late in the quarter,” said Dean
 15        Stoecker, CEO of Alteryx, Inc. “In these challenging times, we believe
           the importance of data has never been greater, and we remain focused on
 16        and committed to helping our customers leverage data to better navigate
 17        these circumstances.”
 18        First Quarter 2020 Financial Highlights
 19               Revenue: Revenue for the first quarter of 2020 was $108.8
 20                million, an increase of 43%, compared to revenue of $76.0 million
                   in the first quarter of 2019.
 21
                  Gross Profit: GAAP gross profit for the first quarter of 2020 was
 22
                   $95.8 million, or a GAAP gross margin of 88%, compared to
 23                GAAP gross profit of $68.0 million, or a GAAP gross margin of
                   89%, in the first quarter of 2019. Non-GAAP gross profit for the
 24
                   first quarter of 2020 was $99.4 million, or a non-GAAP gross
 25                margin of 91%, compared to non-GAAP gross profit of $68.8
                   million, or a non-GAAP gross margin of 90%, in the first quarter
 26
                   of 2019.
 27
 28
                                   CLASS ACTION COMPLAINT
                                                 4
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 6 of 23 Page ID #:6




  1            Income (Loss) from Operations: GAAP loss from operations for
  2             the first quarter of 2020 was $(20.1) million, compared to GAAP
                loss from operations of $(4.4) million for the first quarter of 2019.
  3             Non-GAAP loss from operations for the first quarter of 2020 was
  4             $(3.2) million, compared to non-GAAP income from operations
                of $1.4 million for the first quarter of 2019.
  5
               Net Income (Loss): GAAP net loss attributable to common
  6             stockholders for the first quarter of 2020 was $(15.5) million,
  7             compared to GAAP net income of $5.9 million for the first quarter
                of 2019. GAAP net loss per diluted share for the first quarter of
  8
                2020 was $(0.24), based on 65.6 million GAAP weighted-average
  9             diluted shares outstanding, compared to GAAP net income per
                diluted share of $0.09, based on 67.5 million GAAP weighted-
 10
                average diluted shares outstanding for the first quarter of 2019.
 11
                                        *      *     *
 12
           Financial Outlook
 13
               As of May 6, 2020, we are providing guidance for the second
 14             quarter of 2020 as described below. Given uncertainties related to
 15             the ongoing novel coronavirus and coronavirus disease, or
                COVID-19 pandemic, and rapidly changing global economic
 16             environment, we are withdrawing our previously issued full-year
 17             2020 guidance provided on February 13, 2020.
 18            Second Quarter 2020 Guidance:
 19                  Revenue is expected to be in the range of $91.0 million to
 20                   $95.0 million, an increase of 10% to 15% year-over-year.

 21                  Non-GAAP loss from operations is expected to be in the
                      range of $(9.0) million to $(13.0) million.
 22
 23                  Non-GAAP net loss per share is expected to be in the range
                      of $(0.12) to $(0.18) based on approximately 67.0 million
 24                   non-GAAP weighted-average diluted shares outstanding.
 25 (Emphasis added.)
 26       18. On May 7, 2020, Alteryx filed its quarterly report on Form 10-Q with
 27 the SEC for the period ended March 31, 2020, affirming the previously reported
 28 financial results. Therein, the Company stated, in relevant part:
                                 CLASS ACTION COMPLAINT
                                               5
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 7 of 23 Page ID #:7




  1        If we are unable to attract new customers, expand sales to existing
           customers, both domestically and internationally, and maintain the
  2
           subscription amount and subscription term to renewing customers, our
  3        revenue growth could be slower than we expect and our business may
           be harmed.
  4
  5        Our future revenue growth depends in part upon increasing our customer
           base. Our ability to achieve significant growth in revenue in the future
  6        will depend, in large part, upon the effectiveness of our marketing
  7        efforts, both domestically and internationally, and our ability to attract
           new customers. In particular, we are dependent upon lead generation
  8        strategies to drive our sales and revenue. If these marketing strategies
  9        fail to continue to generate sufficient sales opportunities necessary to
           increase our revenue and to the extent that we are unable to successfully
 10        attract and expand our customer base, we will not realize the intended
 11        benefits of these marketing strategies and our ability to grow our revenue
           may be adversely affected.
 12
 13        Demand for our platform by new customers may also be affected by a
           number of factors, many of which are beyond our control, such as
 14        continued market acceptance of our platform for existing and new use
 15        cases, the timing of development and new releases of our software,
           technological change, growth or contraction in our addressable market,
 16        and accessibility across operating systems. . . .
 17        Our customers generally enter into license agreements with one to three
 18        year subscription terms and generally have no obligation or contractual
           right to renew their subscriptions after the expiration of their initial
 19        subscription period. New customers may enter into license agreements
 20        for lower subscription amounts or for shorter subscription terms than
           we anticipate, which reduces our ability to forecast revenue growth
 21        accurately. Moreover, our customers may not renew their
 22        subscriptions and those customers that do renew their subscriptions
           may renew for lower subscription amounts or for shorter subscription
 23
           terms. Customer renewal rates may decline or fluctuate as a result of a
 24        number of factors, including the breadth of early deployment, reductions
           in our customers’ spending levels, our pricing or pricing structure, the
 25
           pricing or capabilities of products or services offered by our competitors,
 26        our customers’ satisfaction or dissatisfaction with our platform, or the
           effects of economic conditions, including as a result of the COVID-19
 27
           pandemic. If our customers do not renew their agreements with us, or
 28        renew on terms less favorable to us, our revenue may decline.
                                  CLASS ACTION COMPLAINT
                                                6
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 8 of 23 Page ID #:8




  1 (Emphasis added.)
  2         19.      The above statements identified in ¶¶ 17-18 were materially false and/or
  3 misleading, and failed to disclose material adverse facts about the Company’s
  4 business, operations, and prospects. Specifically, Defendants failed to disclose to
  5 investors: (1) that the Company was unable to close large deals within the quarter and
  6 deals were pushed out to subsequent quarters or downsized; (2) that, as a result,
  7 Alteryx increasingly relied on adoption licenses to attract new customers; (3) that, as
  8 a result and due to the nature of adoption licenses, the Company’s revenue was
  9 reasonably likely to decline; and (4) that, as a result of the foregoing, Defendants’
 10 positive statements about the Company’s business, operations, and prospects were
 11 materially misleading and/or lacked a reasonable basis.
 12                         Disclosures at the End of the Class Period
 13         20.      On August 6, 2020, after the market closed, Alteryx announced its
 14 second quarter 2020 financial results, and stated that the Company expected only 10%
 15 to 11% revenue growth for the full year, and 7% to 11% revenue growth for the third
 16 quarter of 2020 (as compared to the same period in 2019). Specifically, Alteryx stated
 17 in a press release, in relevant part:
 18         Second Quarter 2020 and Recent Business Highlights
 19                Ended the second quarter of 2020 with 6,714 customers, a 27%
 20                 increase from the second quarter of 2019. Added 271 net new
                    customers in the second quarter of 2020.
 21
                   Achieved a dollar-based net expansion rate (annual contract value
 22                 based) of 126% for the second quarter of 2020.
 23
                   Ended the quarter with over $430.0 million in annual recurring
 24                 revenue (ARR), an increase of over 40% year-over-year.
 25                                         *    *      *
 26         Financial Outlook
 27
            As of August 6, 2020, we are providing guidance for the third quarter of
 28         2020 and full year 2020 based on current market conditions and
                                     CLASS ACTION COMPLAINT
                                                  7
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 9 of 23 Page ID #:9




  1        expectations. We emphasize that the guidance is subject to various
           important cautionary factors referenced in the section entitled “Forward-
  2
           Looking Statements” below, including risks and uncertainties associated
  3        with the COVID-19 pandemic. In addition, we also note that many of
           our customers are now operating under very challenging circumstances,
  4
           especially those in industries highly impacted by the COVID-19
  5        pandemic, and may re-evaluate their spend. The guidance we are
           providing today factors in the expected impacts of the COVID-19
  6
           pandemic based on information available to us today. Our guidance is
  7        also based on the assumption that significant headwinds will generally
           continue in the third and fourth quarters of 2020 and there will be
  8
           uncertainty around new business and renewal timing or billings terms,
  9        particularly with customers in these highly impacted industries.
 10        Significant variation from these assumptions could cause us to modify
           our guidance higher or lower.
 11
                  Third Quarter 2020 Guidance:
 12
                       Revenue is expected to be in the range of $111.0 million to
 13                     $115.0 million, an increase of 7% to 11% year-over-year.
 14
                       Non-GAAP income from operations is expected to be in the
 15                     range of $8.0 million to $12.0 million.
 16                    Non-GAAP net income per share is expected to be in the
 17                     range of $0.09 to $0.14 based on approximately 71.0
                        million non-GAAP weighted-average diluted shares
 18                     outstanding.
 19
                  Full Year 2020 Guidance:
 20
                       Revenue is expected to be in the range of $460.0 million to
 21                     $465.0 million, an increase of 10% to 11% year-over-year.
 22                    Annual recurring revenue is expected to be approximately
 23                     $500.0 million as of December 31, 2020, an increase of over
                        30% year-over-year.
 24
 25        21.     On this news, the Company’s share price fell $47.62, or more than 28%,

 26 to close at $121.38 per share on August 7, 2020, thereby injuring investors. The stock
 27 price continued to decline over the next trading session by $12.15, or 10%, to close at
 28
                                  CLASS ACTION COMPLAINT
                                                8
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 10 of 23 Page ID #:10




   1 $109.23 per share on August 10, 2020, representing a cumulative decline of $59.77,
   2 or 35%.
   3                          CLASS ACTION ALLEGATIONS
   4         22.   Plaintiff brings this action as a class action pursuant to Federal Rule of
   5 Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
   6 entities that purchased or otherwise acquired Alteryx securities between May 6, 2020
   7 and August 6, 2020, inclusive, and who were damaged thereby (the “Class”).
   8 Excluded from the Class are Defendants, the officers and directors of the Company,
   9 at all relevant times, members of their immediate families and their legal
  10 representatives, heirs, successors, or assigns, and any entity in which Defendants have
  11 or had a controlling interest.
  12         23.   The members of the Class are so numerous that joinder of all members
  13 is impracticable. Throughout the Class Period, Alteryx’s Class A common shares
  14 actively traded on the NYSE. While the exact number of Class members is unknown
  15 to Plaintiff at this time and can only be ascertained through appropriate discovery,
  16 Plaintiff believes that there are at least hundreds or thousands of members in the
  17 proposed Class. Millions of Alteryx Class A common stock were traded publicly
  18 during the Class Period on the NYSE. Record owners and other members of the Class
  19 may be identified from records maintained by Alteryx or its transfer agent and may
  20 be notified of the pendency of this action by mail, using the form of notice similar to
  21 that customarily used in securities class actions.
  22         24.   Plaintiff’s claims are typical of the claims of the members of the Class
  23 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  24 in violation of federal law that is complained of herein.
  25         25.   Plaintiff will fairly and adequately protect the interests of the members
  26 of the Class and has retained counsel competent and experienced in class and
  27 securities litigation.
  28
                                      CLASS ACTION COMPLAINT
                                                 9
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 11 of 23 Page ID #:11




   1         26.   Common questions of law and fact exist as to all members of the Class
   2 and predominate over any questions solely affecting individual members of the Class.
   3 Among the questions of law and fact common to the Class are:
   4               (a)    whether the federal securities laws were violated by Defendants’
   5 acts as alleged herein;
   6               (b)    whether statements made by Defendants to the investing public
   7 during the Class Period omitted and/or misrepresented material facts about the
   8 business, operations, and prospects of Alteryx; and
   9               (c)    to what extent the members of the Class have sustained damages
  10 and the proper measure of damages.
  11         27.   A class action is superior to all other available methods for the fair and
  12 efficient adjudication of this controversy since joinder of all members is
  13 impracticable. Furthermore, as the damages suffered by individual Class members
  14 may be relatively small, the expense and burden of individual litigation makes it
  15 impossible for members of the Class to individually redress the wrongs done to them.
  16 There will be no difficulty in the management of this action as a class action.
  17                           UNDISCLOSED ADVERSE FACTS
  18         28.   The market for Alteryx’s securities was open, well-developed and
  19 efficient at all relevant times. As a result of these materially false and/or misleading
  20 statements, and/or failures to disclose, Alteryx’s securities traded at artificially
  21 inflated prices during the Class Period. Plaintiff and other members of the Class
  22 purchased or otherwise acquired Alteryx’s securities relying upon the integrity of the
  23 market price of the Company’s securities and market information relating to Alteryx,
  24 and have been damaged thereby.
  25         29.   During the Class Period, Defendants materially misled the investing
  26 public, thereby inflating the price of Alteryx’s securities, by publicly issuing false
  27 and/or misleading statements and/or omitting to disclose material facts necessary to
  28 make Defendants’ statements, as set forth herein, not false and/or misleading. The
                                    CLASS ACTION COMPLAINT
                                                 10
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 12 of 23 Page ID #:12




   1 statements and omissions were materially false and/or misleading because they failed
   2 to disclose material adverse information and/or misrepresented the truth about
   3 Alteryx’s business, operations, and prospects as alleged herein.
   4         30.   At all relevant times, the material misrepresentations and omissions
   5 particularized in this Complaint directly or proximately caused or were a substantial
   6 contributing cause of the damages sustained by Plaintiff and other members of the
   7 Class. As described herein, during the Class Period, Defendants made or caused to
   8 be made a series of materially false and/or misleading statements about Alteryx’s
   9 financial well-being and prospects. These material misstatements and/or omissions
  10 had the cause and effect of creating in the market an unrealistically positive
  11 assessment of the Company and its financial well-being and prospects, thus causing
  12 the Company’s securities to be overvalued and artificially inflated at all relevant
  13 times. Defendants’ materially false and/or misleading statements during the Class
  14 Period resulted in Plaintiff and other members of the Class purchasing the Company’s
  15 securities at artificially inflated prices, thus causing the damages complained of herein
  16 when the truth was revealed.
  17                                  LOSS CAUSATION
  18         31.   Defendants’ wrongful conduct, as alleged herein, directly and
  19 proximately caused the economic loss suffered by Plaintiff and the Class.
  20         32.   During the Class Period, Plaintiff and the Class purchased Alteryx’s
  21 securities at artificially inflated prices and were damaged thereby. The price of the
  22 Company’s securities significantly declined when the misrepresentations made to the
  23 market, and/or the information alleged herein to have been concealed from the market,
  24 and/or the effects thereof, were revealed, causing investors’ losses.
  25                             SCIENTER ALLEGATIONS
  26         33.   As alleged herein, Defendants acted with scienter since Defendants knew
  27 that the public documents and statements issued or disseminated in the name of the
  28 Company were materially false and/or misleading; knew that such statements or
                                    CLASS ACTION COMPLAINT
                                                 11
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 13 of 23 Page ID #:13




   1 documents would be issued or disseminated to the investing public; and knowingly
   2 and substantially participated or acquiesced in the issuance or dissemination of such
   3 statements or documents as primary violations of the federal securities laws. As set
   4 forth elsewhere herein in detail, the Individual Defendants, by virtue of their receipt
   5 of information reflecting the true facts regarding Alteryx, their control over, and/or
   6 receipt and/or modification of Alteryx’s allegedly materially misleading
   7 misstatements and/or their associations with the Company which made them privy to
   8 confidential proprietary information concerning Alteryx, participated in the
   9 fraudulent scheme alleged herein.
  10               APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
  11
  12         34.    The market for Alteryx’s securities was open, well-developed and
  13 efficient at all relevant times. As a result of the materially false and/or misleading
  14 statements and/or failures to disclose, Alteryx’s securities traded at artificially inflated
  15 prices during the Class Period. On June 9, 2020, the Company’s share price closed at
  16 a Class Period high of $181.98 per share. Plaintiff and other members of the Class
  17 purchased or otherwise acquired the Company’s securities relying upon the integrity
  18 of the market price of Alteryx’s securities and market information relating to Alteryx,
  19 and have been damaged thereby.
  20       35. During the Class Period, the artificial inflation of Alteryx’s shares was
  21 caused by the material misrepresentations and/or omissions particularized in this
  22 Complaint causing the damages sustained by Plaintiff and other members of the Class.
  23 As described herein, during the Class Period, Defendants made or caused to be made
  24 a series of materially false and/or misleading statements about Alteryx’s business,
  25 prospects, and operations. These material misstatements and/or omissions created an
  26 unrealistically positive assessment of Alteryx and its business, operations, and
  27 prospects, thus causing the price of the Company’s securities to be artificially inflated
  28 at all relevant times, and when disclosed, negatively affected the value of the
                                     CLASS ACTION COMPLAINT
                                                   12
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 14 of 23 Page ID #:14




   1 Company shares. Defendants’ materially false and/or misleading statements during
   2 the Class Period resulted in Plaintiff and other members of the Class purchasing the
   3 Company’s securities at such artificially inflated prices, and each of them has been
   4 damaged as a result.
   5         36.   At all relevant times, the market for Alteryx’s securities was an efficient
   6 market for the following reasons, among others:
   7               (a)    Alteryx shares met the requirements for listing, and was listed and
   8 actively traded on the NYSE, a highly efficient and automated market;
   9               (b)    As a regulated issuer, Alteryx filed periodic public reports with
  10 the SEC and/or the NYSE;
  11               (c)    Alteryx regularly communicated with public investors via
  12 established market communication mechanisms, including through regular
  13 dissemination of press releases on the national circuits of major newswire services
  14 and through other wide-ranging public disclosures, such as communications with the
  15 financial press and other similar reporting services; and/or
  16               (d)    Alteryx was followed by securities analysts employed by
  17 brokerage firms who wrote reports about the Company, and these reports were
  18 distributed to the sales force and certain customers of their respective brokerage firms.
  19 Each of these reports was publicly available and entered the public marketplace.
  20         37.   As a result of the foregoing, the market for Alteryx’s securities promptly
  21 digested current information regarding Alteryx from all publicly available sources and
  22 reflected such information in Alteryx’s share price. Under these circumstances, all
  23 purchasers of Alteryx’s securities during the Class Period suffered similar injury
  24 through their purchase of Alteryx’s securities at artificially inflated prices and a
  25 presumption of reliance applies.
  26         38.   A Class-wide presumption of reliance is also appropriate in this action
  27 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States,
  28 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded on
                                    CLASS ACTION COMPLAINT
                                                 13
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 15 of 23 Page ID #:15




   1 Defendants’ material misstatements and/or omissions. Because this action involves
   2 Defendants’ failure to disclose material adverse information regarding the Company’s
   3 business operations and financial prospects—information that Defendants were
   4 obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All
   5 that is necessary is that the facts withheld be material in the sense that a reasonable
   6 investor might have considered them important in making investment decisions.
   7 Given the importance of the Class Period material misstatements and omissions set
   8 forth above, that requirement is satisfied here.
   9                                  NO SAFE HARBOR
  10        39.    The statutory safe harbor provided for forward-looking statements under
  11 certain circumstances does not apply to any of the allegedly false statements pleaded
  12 in this Complaint. The statements alleged to be false and misleading herein all relate
  13 to then-existing facts and conditions. In addition, to the extent certain of the
  14 statements alleged to be false may be characterized as forward looking, they were not
  15 identified as “forward-looking statements” when made and there were no meaningful
  16 cautionary statements identifying important factors that could cause actual results to
  17 differ materially from those in the purportedly forward-looking statements. In the
  18 alternative, to the extent that the statutory safe harbor is determined to apply to any
  19 forward-looking statements pleaded herein, Defendants are liable for those false
  20 forward-looking statements because at the time each of those forward-looking
  21 statements was made, the speaker had actual knowledge that the forward-looking
  22 statement was materially false or misleading, and/or the forward-looking statement
  23 was authorized or approved by an executive officer of Alteryx who knew that the
  24 statement was false when made.
  25
  26
  27
  28
                                   CLASS ACTION COMPLAINT
                                                14
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 16 of 23 Page ID #:16




   1                                    FIRST CLAIM
                     Violation of Section 10(b) of The Exchange Act and
   2
                            Rule 10b-5 Promulgated Thereunder
   3                               Against All Defendants
   4         40.   Plaintiff repeats and re-alleges each and every allegation contained
   5 above as if fully set forth herein.
   6       41. During the Class Period, Defendants carried out a plan, scheme and
   7 course of conduct which was intended to and, throughout the Class Period, did: (i)
   8 deceive the investing public, including Plaintiff and other Class members, as alleged
   9 herein; and (ii) cause Plaintiff and other members of the Class to purchase Alteryx’s
  10 securities at artificially inflated prices. In furtherance of this unlawful scheme, plan
  11 and course of conduct, Defendants, and each defendant, took the actions set forth
  12 herein.
  13       42.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
  14 made untrue statements of material fact and/or omitted to state material facts
  15 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
  16 and a course of business which operated as a fraud and deceit upon the purchasers of
  17 the Company’s securities in an effort to maintain artificially high market prices for
  18 Alteryx’s securities in violation of Section 10(b) of the Exchange Act and Rule 10b-
  19 5. All Defendants are sued either as primary participants in the wrongful and illegal
  20 conduct charged herein or as controlling persons as alleged below.
  21       43. Defendants, individually and in concert, directly and indirectly, by the
  22 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  23 and participated in a continuous course of conduct to conceal adverse material
  24 information about Alteryx’s financial well-being and prospects, as specified herein.
  25         44.   Defendants employed devices, schemes and artifices to defraud, while in
  26 possession of material adverse non-public information and engaged in acts, practices,
  27 and a course of conduct as alleged herein in an effort to assure investors of Alteryx’s
  28 value and performance and continued substantial growth, which included the making
                                    CLASS ACTION COMPLAINT
                                                 15
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 17 of 23 Page ID #:17




   1 of, or the participation in the making of, untrue statements of material facts and/or
   2 omitting to state material facts necessary in order to make the statements made about
   3 Alteryx and its business operations and future prospects in light of the circumstances
   4 under which they were made, not misleading, as set forth more particularly herein,
   5 and engaged in transactions, practices and a course of business which operated as a
   6 fraud and deceit upon the purchasers of the Company’s securities during the Class
   7 Period.
   8         45.   Each of the Individual Defendants’ primary liability and controlling
   9 person liability arises from the following facts: (i) the Individual Defendants were
  10 high-level executives and/or directors at the Company during the Class Period and
  11 members of the Company’s management team or had control thereof; (ii) each of
  12 these defendants, by virtue of their responsibilities and activities as a senior officer
  13 and/or director of the Company, was privy to and participated in the creation,
  14 development and reporting of the Company’s internal budgets, plans, projections
  15 and/or reports; (iii) each of these defendants enjoyed significant personal contact and
  16 familiarity with the other defendants and was advised of, and had access to, other
  17 members of the Company’s management team, internal reports and other data and
  18 information about the Company’s finances, operations, and sales at all relevant times;
  19 and (iv) each of these defendants was aware of the Company’s dissemination of
  20 information to the investing public which they knew and/or recklessly disregarded
  21 was materially false and misleading.
  22         46.   Defendants had actual knowledge of the misrepresentations and/or
  23 omissions of material facts set forth herein, or acted with reckless disregard for the
  24 truth in that they failed to ascertain and to disclose such facts, even though such facts
  25 were available to them. Such defendants’ material misrepresentations and/or
  26 omissions were done knowingly or recklessly and for the purpose and effect of
  27 concealing Alteryx’s financial well-being and prospects from the investing public and
  28 supporting the artificially inflated price of its securities. As demonstrated by
                                    CLASS ACTION COMPLAINT
                                                 16
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 18 of 23 Page ID #:18




   1 Defendants’ overstatements and/or misstatements of the Company’s business,
   2 operations, financial well-being, and prospects throughout the Class Period,
   3 Defendants, if they did not have actual knowledge of the misrepresentations and/or
   4 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
   5 refraining from taking those steps necessary to discover whether those statements
   6 were false or misleading.
   7         47.   As a result of the dissemination of the materially false and/or misleading
   8 information and/or failure to disclose material facts, as set forth above, the market
   9 price of Alteryx’s securities was artificially inflated during the Class Period. In
  10 ignorance of the fact that market prices of the Company’s securities were artificially
  11 inflated, and relying directly or indirectly on the false and misleading statements made
  12 by Defendants, or upon the integrity of the market in which the securities trades,
  13 and/or in the absence of material adverse information that was known to or recklessly
  14 disregarded by Defendants, but not disclosed in public statements by Defendants
  15 during the Class Period, Plaintiff and the other members of the Class acquired
  16 Alteryx’s securities during the Class Period at artificially high prices and were
  17 damaged thereby.
  18         48.   At the time of said misrepresentations and/or omissions, Plaintiff and
  19 other members of the Class were ignorant of their falsity, and believed them to be
  20 true. Had Plaintiff and the other members of the Class and the marketplace known
  21 the truth regarding the problems that Alteryx was experiencing, which were not
  22 disclosed by Defendants, Plaintiff and other members of the Class would not have
  23 purchased or otherwise acquired their Alteryx securities, or, if they had acquired such
  24 securities during the Class Period, they would not have done so at the artificially
  25 inflated prices which they paid.
  26         49.   By virtue of the foregoing, Defendants violated Section 10(b) of the
  27 Exchange Act and Rule 10b-5 promulgated thereunder.
  28
                                    CLASS ACTION COMPLAINT
                                                 17
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 19 of 23 Page ID #:19




   1         50.    As a direct and proximate result of Defendants’ wrongful conduct,
   2 Plaintiff and the other members of the Class suffered damages in connection with
   3 their respective purchases and sales of the Company’s securities during the Class
   4 Period.
   5                                   SECOND CLAIM
                         Violation of Section 20(a) of The Exchange Act
   6
                               Against the Individual Defendants
   7
             51.    Plaintiff repeats and re-alleges each and every allegation contained
   8
       above as if fully set forth herein.
   9
             52.    Individual Defendants acted as controlling persons of Alteryx within the
  10
       meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
  11
       high-level positions and their ownership and contractual rights, participation in,
  12
       and/or awareness of the Company’s operations and intimate knowledge of the false
  13
       financial statements filed by the Company with the SEC and disseminated to the
  14
       investing public, Individual Defendants had the power to influence and control and
  15
       did influence and control, directly or indirectly, the decision-making of the Company,
  16
       including the content and dissemination of the various statements which Plaintiff
  17
       contends are false and misleading. Individual Defendants were provided with or had
  18
       unlimited access to copies of the Company’s reports, press releases, public filings,
  19
       and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
  20
       these statements were issued and had the ability to prevent the issuance of the
  21
       statements or cause the statements to be corrected.
  22
             53.    In particular, Individual Defendants had direct and supervisory
  23
       involvement in the day-to-day operations of the Company and, therefore, had the
  24
       power to control or influence the particular transactions giving rise to the securities
  25
       violations as alleged herein, and exercised the same.
  26
             54.    As set forth above, Alteryx and Individual Defendants each violated
  27
       Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint.
  28
                                      CLASS ACTION COMPLAINT
                                                  18
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 20 of 23 Page ID #:20




   1 By virtue of their position as controlling persons, Individual Defendants are liable
   2 pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
   3 Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered
   4 damages in connection with their purchases of the Company’s securities during the
   5 Class Period.
   6                               PRAYER FOR RELIEF
   7        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   8        (a)    Determining that this action is a proper class action under Rule 23 of the
   9 Federal Rules of Civil Procedure;
  10        (b)    Awarding compensatory damages in favor of Plaintiff and the other
  11 Class members against all defendants, jointly and severally, for all damages sustained
  12 as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
  13 interest thereon;
  14        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses
  15 incurred in this action, including counsel fees and expert fees; and
  16        (d)    Such other and further relief as the Court may deem just and proper.
  17                             JURY TRIAL DEMANDED
  18        Plaintiff hereby demands a trial by jury.
  19
       DATED: August 19, 2020             GLANCY PRONGAY & MURRAY LLP
  20
                                          By: s/ Charles H. Linehan
  21
                                          Robert V. Prongay
  22                                      Charles Linehan
                                          Pavithra Rajesh
  23
                                          1925 Century Park East, Suite 2100
  24                                      Los Angeles, California 90067
                                          Telephone: (310) 201-9150
  25
                                          Facsimile: (310) 201-9160
  26                                      Email: info@glancylaw.com
  27
  28
                                   CLASS ACTION COMPLAINT
                                                19
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 21 of 23 Page ID #:21




   1                                  THE LAW OFFICES OF FRANK R. CRUZ
                                      Frank R. Cruz (SBN 216587)
   2
                                      1999 Avenue of the Stars, Suite 1100
   3                                  Los Angeles, CA 90067
                                      Telephone: (310) 914-5007
   4
   5                                  Attorneys for Plaintiff Greg Smith
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                CLASS ACTION COMPLAINT
                                            20
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 22 of 23 Page ID #:22



                        SWORN CERTIFICATION OF PLAINTIFF


                       ALTERYX, INC. SECURITIES LITIGATION


       I, Greg Smith, certify that:

       1.     I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
              Plaintiff motion on my behalf.

       2.     I did not purchase the Alteryx, Inc. securities that are the subject of this action at
                                        s counsel or in order to participate in any private action
              arising under this title.

       3.     I am willing to serve as a representative party on behalf of a class and will testify
              at deposition and trial, if necessary.

       4.     My transactions in Alteryx, Inc. securities during the Class Period set forth in the
              Complaint are as follows:

              (See attached transactions)

       5.     I have not sought to serve, nor served, as a representative party on behalf of a
              class under this title during the last three years, except for the following:


       6.     I will not accept any payment for serving as a representative party, except to
              receive my pro rata share of any recovery or as ordered or approved by the court,
              including the award to a representative plaintiff of reasonable costs and expenses
              (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.




     ________________                         _________________________________________
           Date                                            Greg Smith
Case 8:20-cv-01540-DOC-JDE Document 1 Filed 08/19/20 Page 23 of 23 Page ID #:23




                    Greg Smith's Transactions in Alteryx, Inc. (AYX)
                 Date     Transaction Type      Quantity        Unit Price
              6/11/2020        Bought              140           $138.3400
